Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the objection to claim 9
Applicant’s arguments filed 10 Mar 2021, with respect to the objection to claim 9 have been fully considered and are persuasive in light of Applicant’s amendments.  The objection of claim 9 has been withdrawn. 
Regarding the rejection under 35 USC 112(b) 
Applicant’s arguments filed 10 Mar 2021, with respect to the rejection of claims 2-11 under 35 USC 112(b) have been fully considered and are persuasive in light of Applicant’s amendments.  The rejection has been withdrawn.
Regarding the rejection under 35 USC 103
Applicant’s arguments with respect to claims 2-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0055689 to Raina et. al. (“Raina”) in view of U.S. Patent .
Claim 2
Raina discloses the following elements:
A method for controlling access to a vehicular parking area, the method including: ([0029] process steps for access control; see also Fig. 4; [0001] system may be used to control access to a parking lot)
determining whether one or more entry criteria have been satisfied based on a received signal strength of one or more short range wireless signals communicated between a user's mobile communication device located in a vehicle and a communication device of an access control device, ([0024] mobile device determines whether it is in the lane for entering a restricted area based on received signal strength from a beacon; [0015] system uses Bluetooth beacons)
wherein the access control device is part of a ([0023] beacons are embedded in physical infrastructure of a lane-based entry system or barrier type infrastructure; [0001] system may be used to control access to a parking lot; [0017] system may be deployed at a geographic area, building, or in an outdoor environment)

wherein a barrier is configured to restrict unauthorised entry to the vehicular parking area via the entry point; ([0023] beacons are embedded in physical infrastructure of a lane-based entry system or barrier type infrastructure; [0001] system 
in response to the one or more entry criteria being satisfied, receiving, from the mobile communication device at the communication device, an entry request, ([0040] mobile device establishes connection with zone computer and exchanges authentication and validation messages with zone computer; [0046] mutual authentication between mobile device and zone computer for user validation)
wherein the mobile communication device does not require Internet access to generate and transfer the entry request to the communication device; ([0015] system uses a short-distance-based communication protocol; Applicant’s originally filed specification discloses that use of a short range wireless communication network obviates the requirement for Internet access in paragraph [00138])
determining whether the user of the mobile communication device is authorised to enter the vehicular parking area based on the entry request and data stored by a data store accessible via a server processing system in communication with the communication device of the access control device, wherein the data stored by the data store is indicative of one or more registered entities authorised to enter the vehicular parking area;
and in response to determining, using the access control processing system, that the user of the mobile communication device is authorised to enter the vehicular parking area, controlling, by the access control device, actuation of the barrier at the entry point to allow the user within the vehicle to enter the vehicular parking area through the entry point such that the actuation of the barrier, in response to determining that the one or more entry criteria have been satisfied based on the received signal strength of one or more short range wireless signals and the user of the mobile communication device is authorised to enter the vehicular parking area, . ([0015] once user’s position is verified and the user is validated, the system opens the gate – no physical ticket is issued)
Raina discloses that there is a motivation to find an automated mechanism that is easier for the user and less susceptible to hacking to restrict access to areas of interest, including parking lots. Raina, background. Raina does not explicitly disclose that the system may be a paper ticketing system. However, Dutta discloses that an automated handset validation system may be integrated into existing IT infrastructure along with a paper ticket based system (paragraph [0059]) for a parking location, and that the handset system may determine the location of the handset based on the received signal strength of a Bluetooth signal received at the mobile device (paragraph [0085]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the RSSI-based automated and paper ticket parking system of Dutta the RSSI-based access restriction protocol of Raina in order to increase user ease and system security (Raina, background) with minimal disruption to existing IT infrastructure of garages (Dutta, [0059]). 
 issuing a paper ticket, Richmond discloses a security system in which a clearance signal is used “in addition to or instead of” (emphasis added) a printed transaction record. Richmond, col. 12, l. 66 – col. 13, l. 10. Richmond also discloses that the security system may include doors and gates which users must be authorized to access in col. 5, ll. 55-62. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to have a paper ticket alternative to a signal based system as disclosed by Richmond in a backwards-compatible security system as taught by Raina in view of Dutta since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Claim 11
Raina discloses the following elements:
A system for controlling access to a vehicular parking area, the system including:
a mobile communication device associated with a user  ([0015] system includes a user mobile device; [0021] mobile device may be a communication device)
a barrier configured to restrict unauthorised entry to the vehicular parking area via an entry point of the vehicular parking area; ([0023] beacons are embedded in physical infrastructure of a lane-based entry system or barrier type infrastructure)
a data store having stored therein data indicative of one or more registered entities authorised to enter the vehicular parking area; ([0049] validation may include accessing user credentials from credential systems stored in a backend server; [0053] information related to user’s account is stored in the backend server)
a server processing system configured to access the data store; ([0053] information related to user’s account is stored in the backend server)
and a  ([0023] beacons are embedded in physical infrastructure of a lane-based entry system or barrier type infrastructure)
receive, an entry request via to the communication device in response to one or more entry criteria being satisfied, wherein the mobile communication device does not require Internet access to generate and transfer the entry request to the communication device, wherein the one or more entry criteria are satisfied based on a received signal strength of one or more short range wireless signals communicated between the mobile communication device located within the vehicle and the communication device; ([0040] mobile device establishes connection with zone computer and exchanges authentication and validation messages with zone computer; [0046] mutual authentication between mobile device and zone computer for user validation; [0024] mobile device determines whether it is in the lane for entering a restricted area based on received signal strength from a beacon; [0015] system uses Bluetooth beacons)
determine whether entry into the vehicular parking area by the user within the vehicle is authorised based on the entry request and the data stored by the data store accessible by the server processing system which is in communication with the communication device; ([0040] mobile device establishes connection with zone computer and exchanges authentication and validation messages with zone computer; [0046] mutual authentication between mobile device and zone computer for user validation; [0027] entry may be denied if there are insufficient funds in a user’s account – a user’s account; [0049] validation may include accessing credentials from credential systems stored in a backend server)
and in response to determining that the entry into the vehicular parking area by the user within the vehicle is authorised, control actuation of the barrier at the entry point to allow the vehicle to enter the vehicular parking area through the entry point such that the actuation of the barrier, in response to determining that the one or more entry criteria have been satisfied based on the received signal strength of one or more short range wireless signals and the user of the mobile communication device being authorised to enter the vehicular parking area, . ([0015] once user’s position is verified and the user is validated, the system opens the gate – no physical ticket is issued)
Raina discloses that there is a motivation to find an automated mechanism that is easier for the user and less susceptible to hacking to restrict access to areas of interest, including parking lots. Raina, background. Raina does not explicitly disclose that the system may be a paper ticketing system. However, Dutta discloses that an automated handset validation system may be integrated into existing IT infrastructure along with a paper ticket based system (paragraph [0059]) for a parking location, and that the handset system may determine the location of the handset based on the received signal strength of a Bluetooth signal received at the mobile device (paragraph [0085]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the RSSI-based automated and paper ticket parking system of Dutta the RSSI-based access restriction protocol of Raina in order to increase user ease and system security (Raina, background) with minimal disruption to existing IT infrastructure of garages (Dutta, [0059]). 
Dutta also discloses that the system may link “an issued paper ticket to a wireless communications device in the case where paper tickets are used by a garage,” in paragraph [0008], and expressly acknowledges that handset application systems are “much more convenient for the user than using paper tickets” in paragraph [0073], which at least highly suggests that the app based access should be in lieu of a paper ticket. To the extent that Dutta does not disclose actuating the barrier in response to the signal in lieu of issuing a paper ticket, Richmond discloses a security system in which a clearance signal is used “in addition to or instead of” (emphasis added) a printed transaction record. Richmond, col. 12, l. 66 – col. 13, l. 10. Richmond also discloses that the security system may include doors and gates which users 
Claims 3 and 12
Raina in view of Dutta and Richmond discloses the elements of claims 2 and 11, above. Raina also discloses:
wherein the server processing system is a cloud server processing system. ([0049] in credential systems the credentials may be stored on a backend cloud server)
Claims 4 and 13
Raina in view of Dutta and Richmond discloses the elements of claim 3 and 12, above. Raina also discloses:
receiving, at the server processing system, registration data from the mobile communication device to register for authorised access to the vehicular parking area; ([0065] user may have to create an account if they don’t have one via the access control application on the mobile device; access control application sends the information to a backend server to log into the user account)
and storing, by the server processing system, the registration data in the data store. ([0053] information related to user’s account is stored in the backend server)

Raina in view of Dutta and Richmond discloses the elements of claim 4 and 13, above. Raina also discloses:
wherein the method includes generating and transferring the entry request to the communication device in response to user selection of a button presented via a user interface displayed by an output device of the mobile communication device. ([0056] mobile device includes input/output devices such as keyboard and touchscreen display; [0065] validation is responsive to the mobile device being detected in a fare-gate lane and may be responsive to a user input)
Raina discloses a user input via a mobile device which causes the validation sequence (entry request), which is highly suggestive of a button presented via the user interface. To the extent that Raina does not expressly disclose a user selection of a button, Dutta discloses the handset screen including a particular parking service provider app button. See at least paragraphs [0051], [0056], [0061], and fig. 1A. Dutta also discloses that a user selects a “Continue” icon to start a parking session in paragraph [0065]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include the input buttons of Dutta in the user input/output devices of the mobile device as disclosed by Raina since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 10 
Raina in view of Dutta and Richmond discloses the elements of claim 2, above. Raina also discloses:
wherein the method includes the server processing system automatically debiting the user, based on financial data stored in the data store, when the user in the vehicle exits the vehicular parking area through the exit point. ([0022] zone computer can deduct money or otherwise accept payment for a fare; [0026] payment may be required to enter or exit the area; [0047] validation includes a determination whether a fare can be paid by a user account; if validated, user is approved to exit restricted area; [0065] system automatically deducts fare from user’s account when user exits)

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0055689 to Raina et. al. (“Raina”) in view of U.S. Patent Publication No. 2015/0025947 to Dutta et. al. (“Dutta”) in view of U.S. Patent Publication No. 6,856,237 to Richmond et. al. (“Richmond”) and further in view of U.S. Patent Publication No. 2008/0194298 to Panabaker et. al. (“Panabaker”).
Claims 6 and 15
Raina in view of Dutta and Richmond discloses the elements of claims 5 and 14, above. Raina also discloses:
wherein the ([0043] access control application is launched responsive to recognizing a unique ID of a beacon; [0060] beacons may be Bluetooth beacons; [0024] RSSI and unique ID help to identify location of the mobile device relative to the beacons)
wherein the method includes the mobile communication device enabling the button to allow the user to select the button in response to the one or more entry criteria being satisfied based on the received signal strength of one or more short range wireless signals communicated between the mobile communication device located in the vehicle and the communication device of the access control device. ([0043] access control application is launched responsive to recognizing a unique ID of a beacon; [0060] beacons may be Bluetooth beacons; [0024] RSSI and unique ID help to identify location of the mobile device relative to the beacons)
Raina discloses a user input via a mobile device which causes the validation sequence (entry request), which is highly suggestive of a button presented via the user interface. To the extent that Raina does not expressly disclose a user selection of a button, Dutta discloses the handset screen including a particular parking service provider app button. See at least paragraphs [0051], [0056], [0061], and fig. 1A. Dutta also discloses that a user selects a “Continue” icon to start a parking session in paragraph [0065]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include the input buttons of Dutta in the user input/output devices of the mobile device as disclosed by Raina since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Raina also discloses that the app is launched responsive to the mobile device being within range of the Bluetooth beacon, which is at least highly suggestive of the user input being disabled prior to the mobile device being within range. Dutta discloses that the candidate list of nearby garages is shown responsive to the user selecting “Accept location,” which is a disclosure that the selectable list of garages is disabled prior to the user being in range of those garages. Dutta, paragraph [0064]. Again, this is at least highly suggestive of the button being disabled .

Claims 7, 9, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0055689 to Raina et. al. (“Raina”) in view of U.S. Patent Publication No. 2015/0025947 to Dutta et. al. (“Dutta”) in view of U.S. Patent Publication No. 6,856,237 to Richmond et. al. (“Richmond”) in view of U.S. Patent Publication No. 2008/0194298 to Panabaker et. al. (“Panabaker”) and further in view of U.S. Patent Publication No. 2016/0042575 to Ganguly et. al. (“Ganguly”).
Claims 7 and 16
Raina in view of Dutta, Richmond, and Panabaker discloses the elements of claims 6 and 15, above. Raina also discloses that the access control system includes gates which can be actuated to control entry and exist of a user from a facility in paragraph [0015]. Dutta also discloses that additional sensors might be required to verify a location of a vehicle for the 
wherein the controlling, by the access control device, the actuation of the barrier at the entry point is further based on receiving a signal from a loop detector indicative of the vehicle being present at the entry point. ([0056] gate controller may include an induction loop for detecting a vehicle at a gate; gate controller controls opening and closing of barrier gates)
Raina in view of Dutta discloses access control systems with barriers and which may rely on secondary input to verify the location of a vehicle. Ganguly discloses that a loop detector may be used to verify a vehicle’s presence at a gate. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to combine the vehicle sensors of Raina in view of Dutta with the loop inductor of Ganguly in order to detect the vehicle rather than the user himself. Ganguly, paragraph [0056]. 
Claims 9 and 18
Raina in view of Dutta, Panabaker, and Ganguly discloses the elements of claims 7 and 16, above. Raina also discloses:
determining whether one or more exit criteria have been satisfied based on a received signal strength of one or more short range wireless signals communicated between the user's mobile communication device located in the vehicle and an exit communication device of an exit point controller, 
wherein the exit point controller device is part of a  ([0018] system includes physical barriers at exits that are actuated order to control access to the restricted area; [0023] beacons are embedded in physical infrastructure of a lane-based entry system or barrier type infrastructure; [0001] system may be used to control access to a parking lot; [0017] system may be deployed at a geographic area, building, or in an outdoor environment)
in response to the one or more exit criteria being satisfied, receiving, from the mobile communication device at the exit communication device, an exit request, wherein the mobile communication device does not require Internet access to generate and transfer the exit request to the communication device; ([0040] mobile device establishes connection with zone computer and exchanges authentication and validation messages with zone computer; [0041] validation may include validation before exiting the restricted area; [0046] mutual authentication between mobile device and zone computer for user validation; [0015] system uses a short-distance-based communication protocol; Applicant’s originally filed specification discloses that use of a short range wireless communication network obviates the requirement for Internet access in paragraph [00138])
determining, by the exit point controller, whether the user of the mobile communication device is authorised to exit the vehicular parking area based on the exit request and the data stored by the data store accessible via the server processing system in communication with the exit communication device; ([0040] 
and in response to determining that the user of the mobile communication device is authorised to exit the vehicular parking area, controlling actuation of the exit barrier assembly at the exit point to allow the vehicle to exit the vehicular parking area through the exit point. ([0015] once user’s position is verified and the user is validated, the system opens the gate)
Raina discloses that there is a motivation to find an automated mechanism that is easier for the user and less susceptible to hacking to restrict access to areas of interest, including parking lots. Raina, background. Raina does not explicitly disclose that the system may be a paper ticketing system. However, Dutta discloses that an automated handset validation system may be integrated into existing IT infrastructure along with a paper ticket based system (paragraph [0059]) for a parking location, and that the handset system may determine the location of the handset based on the received signal strength of a Bluetooth signal received at the mobile device (paragraph [0085]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the RSSI-based automated and paper ticket parking system of Dutta the RSSI-based access restriction protocol of Raina in order to increase user ease and system security (Raina, background) with minimal disruption to existing IT infrastructure of garages (Dutta, [0059]). 

Raina in view of Dutta, Panabaker, and Ganguly discloses the elements of claim 18, above. Raina also discloses:
wherein the server processing system is configured to automatically debit the user, based on financial data stored in the data store, when the user in the vehicle exits the vehicular parking area through the exit point. ([0022] zone computer can deduct money or otherwise accept payment for a fare; [0026] payment may be required to enter or exit the area; [0047] validation includes a determination whether a fare can be paid by a user account; if validated, user is approved to exit restricted area; [0065] system automatically deducts fare from user’s account when user exits)

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0055689 to Raina et. al. (“Raina”) in view of U.S. Patent Publication No. 2015/0025947 to Dutta et. al. (“Dutta”) in view of U.S. Patent Publication No. 6,856,237 to Richmond et. al. (“Richmond”) in view of U.S. Patent Publication No. 2008/0194298 to Panabaker et. al. (“Panabaker”) in view of U.S. Patent Publication No. 2016/0042575 to Ganguly et. al. (“Ganguly”) and further in view of U.S. Patent Publication No. 2015/0369618 to Barnard et. al. (“Barnard”).
Claims 8 and 17
Raina in view of Dutta, Panabaker, and Ganguly discloses the elements of claims 7 and 16, above. Raina also discloses:
wherein the entry request received by the communication device of the access control device is indicative of the reservation that has been received by the server processing system, wherein the access control device is configured to determine, based on the entry request being indicative of the . ([0015] once user’s position is verified and the user is validated, the system opens the gate)
Raina does not explicitly disclose that the request is indicative of a reservation. Dutta also discloses that the system may be able to pre-pay for parking, in which the request to enter the garage includes an estimated time of ticket issuance. See at least Figs. 4, 8C. This system could be used to reserve a park in the parking area. Ganguly discloses that the use identification information may include permitted facilities, locations, durations, and times (paragraph [0049]), which is highly suggestive of a reservation system. To the extent that none of Raina, Dutta, Panabaker, or Ganguly explicitly disclose a reservation system, Barnard discloses:
receiving, at the mobile communication device via an input device of the mobile communication device, data to reserve a park in the vehicular parking area; ([0183] user logs into application and requests information related to parking in a specified area; [0204] smartphone app enables user to reserve spaces)
transferring, from the mobile communication to the server processing system, the data to reserve the vehicular parking area;
transferring, from the server processing system to the mobile communication device, data indicative of the reservation that has been received; ([0183] server sends directions to the reserved parking area)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to combine the mobile device parking access of Raina in view of Dutta, Panabaker, and Ganguly with the mobile device reservation system of Barnard in order to enable a user to perform “operations to identify various information about a parking lot useful in investigating and/or reserving a parking space, such as whether there are gates (or no gates but limited entrances), unlimited street entrances, an outdoor ground level, multi-levels, underground parking, whether there are beacon-emitting lighting nodes, etc.).” Barnard, paragraph [0170]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505.  The examiner can normally be reached on M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on (571)270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.E.C./Examiner, Art Unit 3628             

/JOHN P GO/Primary Examiner, Art Unit 3686